Citation Nr: 0732818	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-39 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a condition 
manifested by pain in both legs.

2.  Entitlement to service connection for a condition 
manifested by back pain.

3.  Entitlement to service connection for a condition 
manifested by dizziness and forgetfulness.

4.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had service with the United States Armed Forces 
of the Far East (USAFFE) and recognized guerilla service from 
December 1941 to June 1946, with the exception of the period 
from May 28, 1942, to August 7, 1942.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  A condition manifested by pain in both legs, including 
degenerative joint disease of the knees, peripheral 
neuropathy, and peripheral edema was not manifested in 
service or for many years following service discharge, and 
has not been related by competent medical evidence to any 
disease or injury sustained during the veteran's period of 
recognized service.
 
2.  A condition manifested by back pain, including mild 
dextroscoliosis of the thoracic spine, was not manifested in 
service or for many years following service discharge, and 
has not been related by competent medical evidence to any 
disease or injury sustained during the veteran's period of 
recognized service.

3.  A condition manifested by dizziness and forgetfulness, 
including vertigo, hypertension, Alzheimer's vs. senile 
dementia, and labyrinthitis, was not manifested in service or 
for many years following service discharge, and has not been 
related by competent medical evidence to any disease or 
injury sustained during the veteran's period of recognized 
service.

4.  No residuals of a head injury were manifested in service 
or for many years following service discharge, and has not 
been related by competent medical evidence to any disease or 
injury sustained during the veteran's period of recognized 
service.


CONCLUSIONS OF LAW

1.  A condition manifested by pain in both legs, including 
degenerative joint disease of the knees, peripheral 
neuropathy, and peripheral edema was not incurred in or 
aggravated by the veteran's active military service and 
degenerative joint disease of the knees may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

2.  A condition manifested by back pain, including mild 
dextroscoliosis of the thoracic spine, was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

3.  A condition manifested by dizziness and forgetfulness, 
including vertigo, hypertension, Alzheimer's vs. senile 
dementia, and labyrinthitis, was not incurred in or 
aggravated by the veteran's active military service, and 
hypertension may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  Residuals of a head injury were not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
a condition manifested by pain in both legs; a condition 
manifested by back pain; a condition manifested by dizziness 
and forgetfulness; and residuals of a head injury.  He 
asserts that during his period of military service he 
encountered the enemy in the hills.  During the encounter, he 
stumbled into a creek and injured his legs, head, and back.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Certain 
disabilities, including arthritis (also known as degenerative 
joint disease) and hypertension, may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  There is no evidence of hypertension 
or arthritis manifested to a compensable degree within one 
year of service; therefore, service connection for 
hypertension or arthritis on a presumptive basis is not 
warranted.

Service connection for the claimed disabilities is also not 
warranted on a direct basis because the preponderance of the 
evidence does not show that any of the claimed disabilities 
was incurred in service.  The veteran indicated during his 
2007 hearing testimony before the undersigned Veterans Law 
Judge that there was no physician available to treat him in 
service as his unit was hiding from the enemy.  In other 
words, no contemporaneous medical treatment records exist.  
The veteran's representative reported in May 2007 that the 
veteran was treated "with wild leaves and other natural 
medicinal remedies."  The veteran testified that he was 
treated with massage in service.  

The first post-service medical treatment record are dated in 
2000, over 50 years after the veteran's period of service 
ended.  Evidence of such a prolonged period without apparent 
medical complaint weighs against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In addition, while the 
veteran is competent to report what he experienced, in view 
of the absence of any evidence of complaints for over 50 
years, the Board accords his current assertions little 
probative weight.  

The medical evidence dated since 2000 which has been 
associated with the file includes diagnoses of mild 
dextroscoliosis of the thoracic spine (February 2000 medical 
record); dizziness, hypertension, back pain (June 2002 
written statement of Dr. E. Dy Grey, a private physician who 
began treating veteran in 2000); vertigo, hypertension (July 
2002 medical record from Dr. Dy Grey); arthritis, peripheral 
neuropathy, hypertension, peripheral edema, hyperlipidemia 
(September 2003 statement from Dr. Dy Grey); Alzheimer's vs. 
senile dementia, congestive heart failure, hypertension, 
labyrinthitis, and degenerative joint disease (March 2004 
written statement of Dr. R.I. Lim who first treated the 
veteran in 2004).

Further, the preponderance of the evidence does not support a 
nexus between the veteran's claimed disabilities, or any 
current diagnoses, and service.  The record contains no 
competent medical opinion which provides a nexus between 
service and any of the claimed disabilities.  While the 
veteran has suggested that his claimed disabilities are 
related to service, as a lay person, he has no competence to 
give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the Board has sympathetically considered the arguments 
advanced by the appellant, particularly in light of the fact 
that he currently suffers from dementia and has difficulty 
recalling events, it concludes that the preponderance of the 
evidence is against the claims on appeal.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107.  

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of letters dated in 
July 2003, September 2003, October 2003, and March 2006.  The 
July 2003 letters were issued prior to the initial 
adjudication of the claim in August 2003.  In addition, he 
was provided further notification, including a specific 
request to provide "any evidence in his possession" that 
pertained to his claim in the October 2003 letter prepared 
prior to the readjudication of the claim via a statement of 
the case in October 2006.

Further, the March 2006 notice letter explained the 
assignment of disability ratings and effective dates, prior 
to the readjudication of the claim via the statement of the 
case in October 2006.  Regardless, such explanation is moot, 
given that service connection is denied in this case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
available service records have been associated with the 
claims folder.  Private treatment records and VA treatment 
records have also been associated with the claims folder.

The record reveals that there may be some outstanding medical 
records in the form of current medical treatment records.  
However, as there is nothing to suggest that such evidence is 
pertinent to the claims on appeal in that it provides the 
required nexus opinions, the veteran is not prejudiced by any 
failure to obtain those records.  Indeed, at his hearing the 
veteran had no evidence to submit or to identify to 
substantiate his claims of service connection.   A VA 
examination was not conducted in connection with the claims 
on appeal; however, no examination is necessary with regard 
to those claims as there is no competent evidence which 
indicates that any of the claimed disabilities may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 
79, 84-86 (2006).  The Board therefore finds that VA has 
satisfied its duty to notify and assist.  


ORDER

The claim for entitlement to service connection for a 
condition manifested by pain in both legs, including 
degenerative joint disease of the knees, peripheral 
neuropathy, and peripheral edema, is denied.

The claim for entitlement to service connection for a 
condition manifested by back pain, including mild 
dextroscoliosis of the thoracic spine, is denied.

The claim for entitlement to service connection for a 
condition manifested by dizziness and forgetfulness, 
including vertigo, hypertension, Alzheimer's vs. senile 
dementia, and labyrinthitis, is denied.

The claim for entitlement to service connection residuals of 
a head injury is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


